Plaintiff in error was convicted at the April, 1911, term of the county court of Custer county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. Judgment was rendered on the 11th day of May, 1911. The appeal was filed in this court on the 12th day of September, 1911. The Attorney General has filed a motion to dismiss the appeal on the following grounds:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Custer county on the 11th day of May, 1911, and the petition in error and case-made were not filed in this court until the 12th day of September, 1911, more than 120 days after the rendition of such judgment."
There has been no answer filed to the motion, and we take it as confessed. The motion to dismiss is sustained, and the appeal is accordingly dismissed. *Page 700